Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 12, 14, 16, 20, 39, 47, 50, 61, 63, 67, 77, 82, 86, 99, 130, 132-134 are allowable. The restriction requirement between inventions I-III, as set forth in the Office action mailed on 6/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of some claims in invention I is withdrawn.  Claims 50, 61, 63, and 130, directed to compound of Formula III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1, 3, 10, 18, directed to a compound of Formula I are withdrawn from consideration because they do require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1, 3, 10, 18, directed to invention non-elected without traverse.  Accordingly, claims 1, 3, 10, 18 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 4, 12, 14, 16, 20, 39, 47, 50, 61, 63, 67, 77, 82, 86, 99, 130, 132-134 are allowed, because the prior art of records do not teach or suggest the compound of Formula III as claimed. Applicant’s unexpected results presented in Example 3 on pages 98-99 of the instant application, are sufficient to overcome the rejection of record. A further search did not result in prior arts comprising a compound of formula III as claimed. Therefore, the claims are novel and non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        6 January 2022